DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 06/07/2022 have been considered.
Claims 1-20 are pending.
Claims 13-20 are new.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Amendment
	Claim 4 has been made an independent claim incorporating the limitations of claim 1 as previously presented.
	Claims 13-20 are new.
	The statements of rejection have been corrected. Claim 4 was rejected in the body of the rejection and claims 1-12 were indicated as rejected on the PTO-326 contained in the previous office action mailed 01/12/2022. Since this is a correction of an obvious typographical error in the statement of rejection which does not change “the thrust of the rejection,” this office action is properly made final.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant has argued that Hildebrandt proposes a glycosaminoglycan coating to repel bacteria, but this kind of coating does not have any antimicrobial, i.e., bacteria killing properties, and therefore would not have any effect on the number of vital bacteria in the patient’s body. Applicant has argued the present invention is solving the problem of achieving antimicrobial properties and at the same time repel the cellular constituents of the killed bacteria. Applicant has argued the device in Yeung would not solve this problem at all.
This argument is unpersuasive.
Yeung was cited for teaching the technique of modifying implantable films with antimicrobial agents by covalently bonding the antimicrobial agents with the other components of the film.Yeung is not the only cited reference in the rejection. Primary reference Hildebrandt teaches implantable medical devices comprising a surface-attached substance having a permanent negative charge excess including glycosaminoglycans (Hildebrandt, e.g., Abstract, 0012) such as heparin (Hildebrandt, e.g., 0019). Hildebrandt teaches the glycosaminoglycan inhibits biofilm formation (Hildebrandt, e.g., claim 1). Hildebrandt teaches glycosaminoglycans posses a strong electronegativity and thus repel microorganisms (Hildebrandt, e.g., 0016). Hildebrandt teaches the implant with the surface attached glycosaminoglycan inhibits bacterial colonization and biofilm formation (Hildebrandt, e.g., 0011-0013). Hildebrandt also acknowledges that antimicrobial agents were known and used in the same context for the purpose of inhibiting biofilm formation (Hildebrandt, e.g., 0008 and 0009). Hildebrandt does not teach the surface including an antimicrobial substance that is linked to glycosaminoglycan. Yeung teaches antimicrobial agents such as antibiotics may be covalently attached to other components of compositions or films containing them for implantable utility. Yeung teaches the technique of covalently attaching antimicrobial agents to similar coatings and films was known and used to improve antimicrobial properties of implant surfaces. 

Applicant has argued Yeung does not give clear guidance on how to concretely produce a device with both tissue binding and antibiotic properties. Applicant has argued simply mixing active agents with the other components would not lead to the effect which is achieved by the claimed invention since the functional groups being responsible for the antibiotic effect could be blocked or covered by other constituents of the coating. Applicant has argued this is the reason why the present invention involves linking an antimicrobial substance to “a surface attached substance having a permanent negative charge excess”. Applicant has argued the antimicrobial substance is attached on top of the already built up negatively charged coating complex and the antimicrobial properties are maintained. Applicant has argued the present invention in not “linking the glycosaminoglycan to an antibiotic agent”, as the examiner states. 
This argument is unpersuasive. 
The claimed invention does not state the antimicrobial substance is attached on top of the already built up negatively charged coating complex. Claim 1 recites “an antimicrobial substance that is linked to the substance having a negative charge excess.”
The glycosaminoglycan of Hildebrandt reads on the claimed “substance having a permanent negative charge excess”.  Further, Hildebrandt (Hildebrandt, e.g., 0019) teaches the glycosaminoglycan layer, e.g., heparin, is covalently attached to the substrate surface which reads on the “surface attached substance having a permanent negative charge excess”. Since Yeung teaches antimicrobial agents, e.g., tetracycline, may be covalently attached to other components in the composition/coating/film to improve the antimicrobial properties, one skilled in the art would have improved Hildebrandt’s device by covalently attaching the antimicrobial agent to a component of Hildebrandt’s device surface, e.g., glycosaminoglycan, spacer layer, or base structure with a reasonable expectation of success. Applying Yeung’s technique to improve the antimicrobial properties of Hildebrandt’s device would have led one skilled in the art to link the glycosaminoglycan (substance having a permanent negative charge excess) to the antimicrobial  with a reasonable expectation of success.

With respect to the rejection of claim 10: Applicant has argued that Hildebrandt II does not satisfy the deficiencies in the combined teachings of Hildebrandt and Yeung as discussed above in relation to claim 1.  This not persuasive since the asserted deficiencies of the combined teachings of Hildebrandt and Yeung are not found persuasive for the reasons stated above. 
Hildebrandt II was cited for teaching the use of peptide bonds to link glycosaminoglycans to the medical device surface. This cures any deficiencies in the combined teachings of Hildebrandt and Yeung with respect to the limitations of claim 10.

With respect to the rejection of claim 3: Applicant has argued that Church’s teachings do not satisfy the deficiencies in the combined teachings of Hildebrandt and Yeung as discussed above in relation to claim 1. This not persuasive since the asserted deficiencies of the combined teachings of Hildebrandt and Yeung are not found persuasive for the reasons stated above. 
 Church was cited for teaching mellitic acid was a known polyanion alternative to glycosaminoglycans (Church, e.g., c10:25-44). This cures any deficiency in the teachings of Hildebrandt and Yeung with respect to the subject matter of claim 3.

With respect to the rejection of claims 6-7: Applicant has argued that Monteiro’s teachings do not satisfy the deficiencies in the combined teachings of Hildebrandt and Yeung as discussed above in relation to claim 1. This not persuasive since the asserted deficiencies of the combined teachings of Hildebrandt and Yeung are not found persuasive for the reasons stated above. 
Monteiro was cited for teaching medical devices like those of Hildebrandt, e.g., catheter, improved by modifying the device with an antimicrobial peptide having the sequence kwivwrwrfkr immobilized on the surface of the device (Monteiro, e.g., Abstract and pg. 2, RESULTS). This cures any deficiency in the teachings of Hildebrandt and Yeung with respect to the subject matter of claims 6-7. 

With respect to the rejection of claim 5: Applicant has argued that Whitbourne’s teachings do not satisfy the deficiencies in the combined teachings of Hildebrandt and Yeung as discussed above in relation to claim 1. This not persuasive since the asserted deficiencies of the combined teachings of Hildebrandt and Yeung are not found persuasive for the reasons stated above. 
Whitbourne was cited for teaching medical devices with a treatment which exhibits resistance to protein absorption and formation of infections on the surface, wherein the treatment is a coating that contains agents that provide the device with both anti-infective and anti-protein absorbing properties, e.g., antibiotics, and wherein the treatment is on at least a portion of the surface of the device (Whitbourne, e.g., 0110). Generally, the amount of antibiotic is sufficient to provide an effective amount of antimicrobial agent when the device is placed at the intended site (Whitbourne, e.g., 0114). Thus, Whitbourne cures any deficiency in the teachings of Hildebrandt and Yeung with respect to the subject matter of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8, 9, 11, 12, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt, US 20100049328 and Yeung, US 5580923.

Hildebrandt teaches implantable devices comprising a layer of negatively charged groups, e.g., glycosaminoglycans (Hildebrandt, e.g., Abstract, 0012). Glycosaminoglycan in Hildebrandt appears to meet the limitation of a substance having a permanent negative charge excess as claimed.  This inhibits bacterial colonization and biofilm formation on the device (Hildebrandt, e.g., 0011-0016). The reduction in bacterial colonization and biofilm formation is effective for reducing or preventing infection (Hildebrandt, e.g., 0007). Applicable to claim 4: Hildebrandt teaches the glycosaminoglycans include heparin (Hildebrandt, e.g., 0019). However other glycosaminoglycans may be used (Hildebrandt, e.g., 0035).
Hildebrandt does not expressly teach an antimicrobial substance linked to the substance having a negative charge excess.
However, use of antibiotics for implants was known. Yeung teaches implant devices comprising a coating (Yeung, e.g., c13:43-c14:23) including active agents such as antibiotics, e.g., tetracycline for improved efficacy. Such agents may be mixed with the other components of the composition or covalently bonded to other components (Yeung, e.g., c12:8-25). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an implantable medical device as understood from Hildebrandt by linking the glycosaminoglycan to an antibiotic agent with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to reduce the risk of infection. Since Hildebrandt was concerned with reducing the risk of infection in medical devices this modification would have been seen as a known technique to achieve the objective of Hildebrandt. The skilled artisan would have had a reasonable expectation of success because Yeung suggests the antimicrobial agents for improving implantable devices. The glycosaminoglycan is located in a film on the device surface of Hildebrandt and Yeung suggests films on medical devices may be improved by the addition of antibiotics. 
Applicable to claims 2 and 13: heparin is a substance having a permanent negative charge excess which has multiple carboxyl and amino groups. See specification, e.g., pg. 4:25-27. Multiple carboxyl groups and multiple amino groups appears to be at least three.
Claims 11, 12 and 20, refer to an intended use of the medical device. Hildebrandt generally teaches stents, prostheses, feeding tubes or catheters (Hildebrandt, e.g., 0004) which are intended for partial or complete implantation. 
Accordingly, the subject matter of claims 1-2, 4, 8, 9, 11, 12, 13, 17, 18, and 20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt, US 20100049328 and Yeung, US 5580923 as applied to claims 1-2, 4, 8, 9, 11, 12, 13, 17-18, and 20 above, and further in view of Hildebrandt, US 6193752 (Hildebrandt II).
The combined teachings of Hildebrandt and Yeung enumerated above teach a medical device according to claim 1, wherein the glycosaminoglycan is covalently bonded to the device surface but does not expressly teach a peptide bond.
 Hildebrandt II teaches similar implantable medical devices including a glycosaminoglycan bonded to the surface of the device wherein the glycosaminoglycan is bonded to the surface by a peptide bond. See Hildebrandt II, e.g., Fig. 4 and c4:35-42. Hildebrandt II teaches the peptide bond may be facilitated by use of a benzophenone compound like that of Hildebrandt. See Hildebrandt II, Fig. 4 and ¶ bridging c2-c3 (Fmoc-p-BZ-Phe-OH). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to covalently attach the substances (glycosaminoglycan and antibiotic) to the device surface as understood from Hildebrandt and Yeung with a peptide bond as suggested in Hildebrandt II with a reasonable expectation of success. The prior art teaches a finite number of ways to bond a glycosaminoglycan to a device surface of which a peptide bond is one. The skilled artisan would have been motivated to select a peptide bond since the peptide bond to the spacer preserves the desired separation of the glycosaminoglycan from the device surface and maintains the desired activity of the glycosaminoglycan. Thus, a peptide bond to the spacer would have been reasonably expected to fulfil the desire in Hildebrand that the glycosaminoglycan be covalently bonded to the surface with a linker sufficient to preserve the desired negative surface charge with a reasonable expectation of success. 
Accordingly, the subject matter of claims 10 and 19 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt, US 20100049328 and Yeung, US 5580923 as applied to claims 1-2, 4, 8, 9, 11, 12, 13, 17-18, and 20 above, and further in view of Church, US 6207419.
The combined teachings of Hildebrandt and Yeung enumerated above teach a medical device according to claim 1, wherein the negatively charged species may be a glycosaminoglycan, but do not expressly teach mellitic acid.
As understood from Church, mellitic acid was a known polyanion alternative to glycosaminoglycans (Church, e.g., c10:25-44). The structural similarity of mellitic acid to glycosaminoglycan in terms of a negative charge is noted by Church. Based on the similar structural features enabling negative charges under physiological conditions, one skilled in the art would have reasonably expected the alternative mellitic acid to be analogous to glycosaminoglycans for reducing bacterial adherence and risk of biofilm formation since both exhibit polyanionic (negative) charges. 
It was known generally to those skilled in the art from Hildebrandt that polyanionic charges repel bacteria from the surface of the device thereby reducing bacterial adhesion and biofilm formation.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a medical device as understood from Hildebrandt and Yeung by substituting mellitic acid for the glycosaminoglycan negatively charged species with a reasonable expectation of success. This modification is the substitution of one known polyanionic species for another to achieve predictable results. The skilled artisan would have had a reasonable expectation of success because Hildebrandt makes clear the mechanism of reducing adherence of bacteria is based on the negative charge afforded by the glycosaminoglycan. Mellitic acid was, like glycosaminoglycans such as heparin, known for its polyanionic character in the physiological environment. 
Accordingly, the subject matter of claim 3 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt, US 20100049328 and Yeung, US 5580923 as applied to claims 1-2, 4, 8, 9, 11, 12, 13, 17-18, and 20 above, and further in view of Monteiro, Scientific Reports, 9, 10753, 2019.
The combined teachings of Hildebrandt and Yeung enumerated above teach a medical device according to claim 1, wherein the antimicrobial agent is an antibiotic, but do not expressly teach the antimicrobial substance is a peptide.
Monteiro teaches medical devices similar to those of Hildebrandt, e.g., catheter, improved by modifying the device with an antimicrobial peptide having the sequence kwivwrwrfkr immobilized on the surface of the device (Monteiro, e.g., Abstract and pg. 2, RESULTS). The peptide is expected to be effective against resistant bacterial strains (Monteiro, e.g., ¶ bridging pp.1-2). The peptide is effective against strains in a wide range of temperatures, pH and salt concentrations. The peptide is effective when tethered to device surfaces. See Monteiro, pg. 10, CONCLUSIONS.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a medical device comprising a negatively charged species and an antibiotic as understood from Hildebrandt and Yeung by using the peptide known from Monteiro as the antimicrobial agent with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Monteiro teaches the peptide is effective against resistant bacterial strains and is effective against strains in a wide range of temperatures, pH and salt concentrations. The skilled artisan would have had a reasonable expectation of success because Monteiro teaches the peptide is effective when covalently attached to the medical device.
Accordingly, the subject matter of claims 6-7 and 15-16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt, US 20100049328 and Yeung, US 5580923 as applied to claims 1-2, 4, 8, 9, 11, 12, 13, 17-18, and 20 above, and further in view of Whitbourne, US 20070299409.
The combined teachings of Hildebrandt and Yeung enumerated above teach a medical device according to claim 1. 
Hildebrandt teaches the glycosaminoglycan (substance having a permanent negative charge excess) layer is preferably contained in an effective amount to inhibit biofilm formation (Hildebrandt, e.g., 0039). 
Yeung teaches the amount of antibiotic will depend on the desired effect and the patient status (Yeung, e.g., c12:8-25).
The combined teachings of Hildebrandt and Yeung do not expressly teach wherein the substance having a permanent negative charge excess is applied with comprehensive coverage, but the antimicrobial substance is applied to the surface with only partial coverage.
Whitbourne teaches medical devices with a treatment which exhibits resistance to protein absorption and formation of infections on the surface, wherein the treatment is a coating that contains agents that provide the device with both anti-infective and anti-protein absorbing properties, e.g., antibiotics, and wherein the treatment is on at least a portion of the surface of the device (Whitbourne, e.g., 0110). Generally, the amount of antibiotic is sufficient to provide an effective amount of antimicrobial agent when the device is placed at the intended site (Whitbourne, e.g., 0114).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the amount of negatively charged material, e.g., glycosaminoglycan and antibiotic material with a reasonable expectation of success. The prior art, Hildebrandt, recognized the amount of negatively charged substance was a parameter the skilled artisan would have optimized to inhibit biofilm formation on the medical device. The prior art, Yeung, recognized the amount of active agent will depend on desired effect, and patient status. The prior art, Whitbourne, recognized the location and surface coverage of the antimicrobial agent may be modified according to the intended use of the device, e.g., selectively located on surfaces which are to be inserted into the body. The prior art, Whitbourne, also recognized the amount of antibiotic coating should be sufficient to provide an effective amount of antibiotic in the area in which the device placed. These teachings provide the guidance necessary for one skilled in the art to determine an effective amount and location of antibiotic using routine experimentation with a reasonable expectation of success before the effective filing date of the presently claimed invention.
Accordingly, the subject matter of claims 5 and 14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615             



/SUSAN T TRAN/Primary Examiner, Art Unit 1615